DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed May 18, 2022 has been entered in response to the July 11, 2022 Request for Continued Examination. Claims 1-18 and 20-21 remain pending in the application, while claim 19 remains canceled. Applicant’s amendment has not yet overcome the double patenting rejections previously set forth in the March 18, 2022 Final Rejection and these rejections are being respectfully repeated herein.

Response to Arguments
Applicant’s arguments filed May 18, 2022 have been fully considered but are moot in view of the indication of allowable subject matter below.
	Applicant’s arguments directed to the antecedent “the unioned immutable data chunks” have been considered following the amendment to the same portion of the claims. The arguments are found to be persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 11,080,264. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities:


Instant Claim 1
Claim 4 of ‘264 Patent
Comments
A computer-implemented method performed by a data processing apparatus, the method comprising: performing a merge operation on two or more mutable data chunks of a database to generate merged mutable data
performing a merge operation on two or more mutable data chunks to generate merged mutable data…
Examiner notes that claim 1 of the ‘264 Patent, upon which claim 4 depends includes the “method performed by a data apparatus” limitation. The respective claim limitations are thus equivalent.
performing a union operation on two or more immutable data chunks of the database to generate unioned immutable data
performing a union operation on two or more immutable chunks to generate unioned immutable data
The respective claim limitations are more detailed in the instant claim but still suggested entirely by the ‘264 patent.
performing a union operation on the merged mutable data and the unioned immutable data to generate a materialized database
 performing a union operation on the merged mutable data and unioned immutable data to generate a materialized database
The respective claim limitations are more detailed in the instant claim but still suggested entirely by the ‘264 patent..
and making the materialized database available to be queried.
and making the materialized database available to be queried.
The respective claim limitations are equivalent.


	Examiner further notes that instant claims 8 and 15 are each similar in scope to instant claim 1 and are each rejected under a similar respective rationale.

	Claims 2, 9 and 16 are read upon by claim 2 of the ‘264 Patent.

	Claims 3, 10 and 17 are read upon by claim 3 of the ‘264 Patent.

	Claims 7 and 14 are read upon by claim 1 of the ‘264 Patent.

Claims 4, 6, 11, 13, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 11,080,264 in view of US Pre-Grant Publication 2019/0102154 to Koupy. Examiner notes that in addition to the limitations found in the ‘264 Patent and cited in the anticipation type double patenting rejections, that further present in the claims would be taught and suggested by the Koupy reference for similar reasons as are cited below in support of the prior art grounds of rejection of claims 4, 6, 11, 13 and 18-19.
Claims 5, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 11,080,264 in view of US Pre-Grant Publication 2013/0110766 to Promhouse, in further view of US Pre-Grant Publication 2016/0357828 to Tobin. Examiner notes that in addition to the limitations found in the ‘264 Patent and cited in the anticipation type double patenting rejections, that further present in the claims would be taught and suggested by the Promhouse and Tobin references for similar reasons as are cited below in support of the prior art grounds of rejection of claims 5, 12 and 20.

Allowable Subject Matter
Claims 1-18 and 20-21 are not read upon by the prior art of record. However, the claims cannot be allowed as it is now due to the double patenting rejections previously set forth in the March 18, 2022 Final Rejection and repeated hereinabove.
	The following is a statement of reasons for the indication of allowable subject matter: The antecedent being added to unioned data chunks imports a temporal limitation not previously recited in the claims, as discussed above in the response to arguments section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157